
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


ELEVENTH SUPPLEMENT
TO
MASTER LOAN GUARANTY AGREEMENT

        This ELEVENTH SUPPLEMENT TO MASTER LOAN GUARANTY AGREEMENT (this
"Eleventh Supplement") is made and entered into as of July 1, 2007, by and
between THE EDUCATION RESOURCES INSTITUTE, INC. ("TERI"), a private non-profit
corporation organized under Chapter 180 of the Massachusetts General Laws, with
its principal place of business at Park Square Building, 4th Floor, 31 St. James
Avenue, Boston, Massachusetts 02116 and THE FIRST MARBLEHEAD CORPORATION
("FMC"), a Delaware corporation having a principal place of business at 800
Boylston Street, 34th Floor Boston, Massachusetts 02199-8157. This supplements
the MASTER LOAN GUARANTY AGREEMENT dated as of February 2, 2001, entered into by
TERI and FMC, and previously supplemented in a First Supplement to Master Loan
Guaranty Agreement dated February 1, 2002, a Second Supplement to Master Loan
Guaranty Agreement dated January 1, 2004, a Third Supplement to Master Loan
Guaranty Agreement dated as of May 1, 2004, a Supplement to Master Loan Guaranty
Agreement 2004 S-1 dated June 1, 2004, a Fourth Supplement to Master Loan
Guaranty Agreement dated October 1, 2004 ("Fourth Supplement"), a Fifth
Supplement to Master Loan Guaranty Agreement dated October 6, 2005 (as amended
in a First Amendment to Fifth Supplement dated November 16, 2005) ("Fifth
Supplement"), a Sixth Supplement to Master Loan Guaranty Agreement dated
September 30, 2005, a Seventh Supplement to Master Loan Guaranty Agreement dated
December 15, 2005, an Eighth Supplement to Master Loan Guaranty Agreement dated
May 1, 2006, a Ninth Supplement to Master Loan Guaranty Agreement dated as of
July 28, 2006 ("Ninth Supplement"), and a Tenth Supplement to Master Loan
Guaranty Agreement dated as of March 1, 2007 ("Tenth Supplement") (as so
supplemented, the "MLGA"). Capitalized terms used herein without definition have
the meanings set forth in the MLGA.

        WHEREAS, a portion of the guaranty fees collected by TERI with regard to
TERI-guaranteed loans included in a Securitization Transaction (the "Guaranty
Fees") are placed in the Pledged Account relating to such Securitization
Transaction and not immediately available to TERI; and

        WHEREAS, TERI desires the timing of its cash flows from Securitization
Transactions to correspond to its costs of loan origination and other current
operations; and

        WHEREAS, in the Fourth Supplement, the parties agreed to modify the
structure of future Securitization Transactions to assist TERI in this regard,
in particular to provide TERI with the right to elect to reduce by 25 basis
points (.25%) the percentage of Guaranty Fees placed in the Pledged Account; and

        WHEREAS, in the Fifth Supplement, the parties agreed to further modify
the structure of Securitization Transactions closing between October 6, 2005 and
June 30, 2006 by, among other things, providing for an additional reduction of
65 basis points (.65%) in the percentage of Guaranty Fees placed in the Pledged
Account for such Securitization Transactions; and

        WHEREAS, pursuant to the Ninth Supplement TERI received the right to
elect to make adjustments to its cash and deferred cash revenues derived from
Securitization Transactions closing between August 1, 2006, and June 30, 2007.

        WHEREAS, the parties desire to extend the right of TERI to make
elections annually as described above for the duration of the Master Loan
Guaranty Agreement, subject to the procedures described herein.

--------------------------------------------------------------------------------




        NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, it is hereby agreed as follows:

1.Definitions.

        (a)   "Disbursement Administration Fee Percentage" shall mean the
percentage of Guaranty Fees (expressed as a percentage of the gross loan amount
at disbursement (including financed fees)) not placed in the Pledged Account, as
set forth in Column 4a of Schedule 3.3 attached to each Guaranty Agreement
between TERI and the entities whose loans are sold in the subject Securitization
Transaction.

        (b)   "Disbursement Administration Fees" shall mean the total amount of
Guaranty Fees not placed in the Pledged Account, which amount shall equal the
Disbursement Administration Fee Percentage multiplied by the gross loan amount
at disbursement (including financed fees)) of loans included in the subject
Securitization Transaction.

        (c)   "Additional Administration Fee Election" shall mean the percentage
of Guaranty Fees (expressed as a percentage of the gross loan amount at
disbursement (including financed fees)) that TERI elects to exclude from the
Pledged Account under this 11th Supplement provided that the sum of the
Additional Administration Fee Election and the Disbursement Administration Fee
Percentage shall in no event exceed 240 basis points (2.40%). Expanded Tier fees
shall not be considered part of any Additional Administration Fee Election.

        (d)   "Total Administration Fee Percentage" shall mean the percentage of
Guaranty Fees [expressed as a percentage of the gross loan amount at
disbursement (including financed fees)] not placed in the Pledged Account,
calculated as the sum of the Disbursement Administration Fee Percentage and any
Additional Administration Fee Election. The Total Administration Fee Percentage
shall be between 1.50% and 2.40%, as elected by TERI as set forth in this
Eleventh Supplement, plus Expanded Tier fees.

        (e)   "Risk-Adjusted Administration Fee Percentage" shall mean the
percentage of Guaranty Fees (expressed as a percentage of the gross loan amount
of disbursement (including financed fees)) not placed in the Pledged Account at
the time of a Securitization Transaction, computed by applying the percentages
set forth in Column 4b of Schedule 3.3 attached to each Guaranty Agreement
between TERI and the entities whose loans are sold in the subject Securitization
Transaction.

        (f)    "Total Administration Fees" shall mean the total amount of
Guaranty Fees not placed in the Pledged Account, which amount shall equal the
Total Administration Fee Percentage multiplied by the gross loan amount at
disbursement (including financed fees) of TERI-guaranteed loans included in a
subject Securitization Transaction, plus Expanded Tier Fees.

        (g)   "Expanded Tier Fees" shall mean fees due to TERI at the time of a
securitization transaction pursuant to Section 3(a) of the Eighth Supplement to
Master Loan Guaranty Agreement and Seventh Supplement to Master Servicing
Agreement dated as of May 1, 2006 ("Eighth Supplement").

        2.    Amount of Fee; TERI Election.    For each fiscal year
(July 1-June 30) between July 1, 2007 and June 30, 2011, TERI shall make its
Additional Administration Fee Election in a writing delivered to FMC: (a) for
the fiscal year July 1, 2007 to June 30, 2007, on or before September 19, 2007,
and (b) for each fiscal year thereafter, on or before June 30th for the
succeeding fiscal year. Such notice shall set forth the amount of the
Disbursement Administration Fee Percentage and corresponding Additional
Administration Fee Election for Securitization Transaction(s) during the fiscal
year. Upon receipt of any written election by TERI pursuant to this Eleventh
Supplement, FMC shall in good faith attempt to structure the Securitization
Transactions during the fiscal year in question to accommodate TERI's election.
If, as a result of marketing factors, rating agency concerns or otherwise, FMC
is unable to accommodate such election, as determined by FMC in its sole
discretion, the Total Administration Fee Percentage shall be the greater of
(a) the Risk-Adjusted Administration Fee Percentage or (b) 150 basis points
(1.50%) multiplied by the gross loan amount at disbursement

--------------------------------------------------------------------------------




(including financed fees) of TERI-guaranteed loans included in the subject
Securitization Transaction plus, in either case, Expanded Tier fees due to TERI.

        3.    Equity Adjustment.    TERI agrees that for each Securitization
Transaction for which TERI has made an Additional Administration Fee Election,
the parties shall adjust their relative ownership percentages of residual equity
interests in the Purchaser Trust that are set forth in section 3.02 of the MLGA.
Such adjustment shall result in an increase in such ownership percentage of FMC,
and a decrease in such ownership interest of TERI, in an amount equal to the
amount by which the Total Administration Fee Percentage exceeds 150 basis points
(1.50%) multiplied by the gross loan amount at disbursement (including financed
fees) of TERI-guaranteed loans included in the subject Securitization
Transaction, discounted to present value using a discount factor consistent with
generally accepted accounting principles.

4.Transfer and Reconciliation.

        (a)   If the amount of the Total Administration Fees exceeds the amount
of Disbursement Administration Fees, FMC shall structure each Securitization
Transaction such that the Total Administration Fees, less Disbursement
Administrative Fees, are released to TERI from the Pledged Account at the time
that the amount of the Pledged Account is transferred to the Purchaser Trust.
The payment shall be computed based upon the principal amount of TERI-guaranteed
loans as estimated on the closing date of any Securitization Transaction and
shall be reconciled based on final portfolio information in conjunction with
reconciliation of the Securitization Transaction generally. Notwithstanding the
foregoing, for purposes of this Subsection 4(a), if the sum of the Risk Adjusted
Administration Fee Percentage and the Additional Administration Fee Election in
any Securitization Transaction exceeds 240 basis points (2.40%), the Additional
Administration Fee Election shall be deemed reduced to an amount equal to the
difference between 240 basis points (2.40%) and said Risk Adjusted
Administration Fee.

        (b)   If the amount of the Total Administrative Fees equals the amount
of Disbursement Administration Fees, no funds shall be released to TERI from the
Pledged Account at the time of the subject Securitization Transaction.

        (c)   If the amount of the Total Administration Fees is less than the
amount of Disbursement Administration Fees (for example, if the Total
Administration Fee Percentage is 1.50% and the Disbursement Fee Percentage is
1.75%), the difference shall be withheld from guaranty fees otherwise due to
TERI at the time of the Securitization Transaction and placed into the Pledged
Account. The amount withheld shall be computed based upon the principal amount
of TERI-guaranteed loans as estimated on the closing date of any Securitization
Transaction and shall be reconciled based on final portfolio information in
conjunction with reconciliation of the Securitization Transaction generally.

        (d)   Expended Tier fees shall be paid to TERI under the terms of the
Eighth Supplement without regard to Sections 4(a), (b), and (c) of this Eleventh
Supplement.

5.    Effect on Other Agreements.    This Eleventh Supplement supersedes the
Ninth Supplement in its entirety. Commitments already made pursuant to the Ninth
Supplement shall be performed in accordance with the terms thereof. With respect
to Securitization Transactions closed after July 1, 2007, the Ninth Supplement
shall have no force or effect. Except as set forth in the preceding two
sentences, and as supplemented herein, the MLGA, as amended, shall continue in
full force and effect.

        [Remainder of page intentionally blank]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed as of the date provided above.


THE FIRST MARBLEHEAD CORPORATION
 
THE EDUCATION RESOURCES INSTITUTE, INC.
By:
 
/s/  ANNE P. BOWEN      
 
By:
 
/s/  WILLIAM G. DAVIDSON, JR.          

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Its:
 
Executive Vice President
 
Its:
 
Treasurer and CFO    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

